FILED
                           NOT FOR PUBLICATION
                                                                          APR 10 2020
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

MATTHEW ALAN LAWRIE,                            No. 19-15747

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01456-DAD-
                                                BAM
 v.

CSP CORCORAN, Department of                     MEMORANDUM*
Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Matthew Alan Lawrie appeals pro se from the

district court’s order denying him leave to proceed in forma pauperis (“IFP”) in

his 42 U.S.C. § 1983 alleging due process and equal protection claims. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly denied Lawrie’s motion to proceed IFP because

Lawrie had filed at least three prior actions in federal court that were dismissed for

being frivolous or malicious, or for failing to state a claim, and because Lawrie

failed to allege plausibly that he was “under imminent danger of serious physical

injury” at the time that he lodged the complaint. See 28 U.S.C. § 1915(g);

Hoffman v. Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019) (holding that a

dismissal order by a magistrate judge that did not have consent of the unserved

party, but is otherwise final, is not subject to collateral attack and therefore remains

a strike under the PLRA); Andrews, 493 F.3d at 1055 (discussing the “imminent

danger exception” under § 1915(g)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Lawrie’s motion for “declaration of default and consolidation” (Docket

Entry No. 16) is denied.

      AFFIRMED.




                                           2                                    19-15747